 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON
 9                                AT SEATTLE

10    UNITED STATES OF AMERICA,                NO. CR10-103RAJ

11                              Plaintiff,
                                               ORDER SETTING HEARING AND
12                    v.                       DENYING DEFENDANT’S MOTION
                                               TO WAIVE HIS PRESENCE AT
13
                                               HEARING
      SEBASTIAN LARRY LUBERS,
14
                               Defendant.
15

16
           THIS MATTER has come before the Court upon Defendant Sebastian Larry
17
     Lubers’ pro se “Motion – Requesting Judge Jones to Remove Counsel Terry Kellogg
18
     From Representing Sebastian Lubers” and “Motion – Waiving Appearance in Court
19
     for Removal Motion of Terry Kellogg to Not Be Representing Me.” The Court,
20
     having considered the motions, and the files and records herein, hereby
21         ORDERS that a hearing to consider Defendant’s “Motion – Requesting Judge
22   Jones to Remove Counsel Terry Kellogg From Representing Sebastian Lubers”
23   (Dkt. #239) is set for Friday, August 23, 2019, at 3:00 p.m., in Courtroom 13016.
24   ///
25   ///
26   ///


      ORDER SETTING HEARING AND DENYING
      DEFENDANT’S MOTION TO WAIVE PRESENCE – 1
 1         IT IS FURTHER ORDERED Defendant’s Motion – Waiving Appearance in
 2   Court for Removal Motion of Terry Kellogg to Not Be Representing Me” (Dkt.
 3   #240) is DENIED. Defendant’s presence will be required at the August 23, 2019
 4   hearing.

 5

 6       DATED this 16th day of August, 2019.

 7

 8
                                                  A
                                                  The Honorable Richard A. Jones
                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER SETTING HEARING AND DENYING
      DEFENDANT’S MOTION TO WAIVE PRESENCE – 2
